UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-1022


JANICE WOLK GRENADIER,

                Plaintiff – Appellant,

          v.

UNITED STATES OF AMERICA (USA), as public servants,
individually and in their official capacity as an officer
of the court; COMMONWEALTH OF VIRGINIA (VA), as public
servants, individually and in their official capacity as an
officer of the court; CITY OF ALEXANDRIA (COA), as public
servants, individually and in their official capacity as an
officer of the court; GRENADIER STARCE DUFFETT KIESER &
LEVI PC, as public servants, individually and in their
official    capacity   as    an    officer     of   the    court;
DIMUROGINSBERG PC, as public servants, individually and in
their official capacity as an officer of the court; MICHAEL
WIESER ESQ., as public servants, individually and in their
official capacity as an officer of the court; REED SMITH,
as public servants, individually and in their official
capacity as an officer of the court; RICH ROSENTHAL
BRINEFIELD MANITTA DZUBIN & KROGER LLP, as public servants,
individually and in their official capacity as an officer
of   the court;    BWW   LAW    GROUP,   as    public   servants,
individually and in their official capacity as an officer
of the court; TROUTMAN SANDERS, a/k/a Mays & Valentine, as
public   servants,   individually    and    in   their   official
capacity as an officer of the court; PARKER, SIMON,
KOKOLIS, LLC, as public servants, individually and in their
official capacity as an officer of the court; KELLER
HECKMAN, as public servants, individually and in their
official capacity as an officer of the court; VIRGINIA
STATE BAR, as public servants, individually and in their
official capacity as an officer of the court; NEIL GURVITCH
ESQ., Wecheler, Selzer & Gurvitch, Charted, as public
servants, individually and in their official capacity as an
officer of the court; ILONA GRENADIER HECKMAN, as public
servants, individually and in their official capacity as an
officer of the court; DAVID MARK GRENADIER, as public
servants, individually and in their official capacity as an
officer of the court; ERIKA ELY LEWIS, as public servants,
individually and in their official capacity as an officer
of the court; JOHN DOE, as public servants, individually
and in their official capacity as an officer of the court;
JANE DOE, as public servants, individually and in their
official capacity as an officer of the court,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:15-cv-01497-GBL-IDD)


Submitted:   September 13, 2016       Decided:   September 16, 2016


Before TRAXLER, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Janice Wolk Grenadier, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                  2
PER CURIAM:

     Janice Wolk Grenadier appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2012).        We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by   the   district   court.         Grenadier    v.   United   States,    No.

1:15-cv-01497-GBL-IDD (E.D. Va. Dec. 18, 2015).                 We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the    materials    before   this   court   and

argument would not aid the decisional process.



                                                                    AFFIRMED




                                       3